Citation Nr: 1121860	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  06-31 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the feet and legs.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for residuals of a stroke. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to August 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for frozen feet and legs with swelling, loss of hair, and pigment skin, hypertension, arthritis, and stroke.  In June 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2006.

In November 2009, the Board remanded the Veteran's claim of entitlement to service connection for residuals of a cold injury to the feet and legs, hypertension, arthritis, and residuals of a stroke to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding VA or private treatment records, obtaining any available Social Security Administration (SSA) records, and providing the Veteran with a VA cold injury protocol examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Huntington, West Virginia RO sent the Veteran a letter in February 2010 asking him to identify any outstanding private treatment records.  The Veteran did not identify any such records.  The AMC also obtained updated VA treatment records and attempted to obtain SSA records.  However, a March 2010 response from SSA indicated that there were no available records for the Veteran.  Finally, in April 2010, the AMC provided the Veteran with a VA examination to address his reported cold injury residuals.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.



FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral foot cold injuries are the result of a disease or injury in service.

2.  The preponderance of the evidence is against a finding that hypertension is the result of a disease or injury in active duty service.

3.  The preponderance of the evidence is against a finding that arthritis is the result of a disease or injury in active duty service.

4.  The preponderance of the evidence is against a finding that residuals of a stroke are the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  Bilateral foot cold injuries were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Arthritis was not incurred in or aggravated by active military service, and may not be presumed to be.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Residuals of a stroke were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for residuals of a cold injury to the feet and legs, this claim is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's remaining claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in December 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a letter dated in June 2006 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.

In October 2005, the Veteran was informed that his service treatment records could not be located.  In a case such as this where a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of- the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing treatment records would, if they still existed, necessarily support the Veteran's claim.

Case law does not establish a heightened "benefit of the doubt" when the Veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the Veteran in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In fulfilling its heightened obligation, VA requested that the Veteran submit any service records or other relevant documents that he possessed and informed him of alternative documents that may serve as substitutes for service treatment records.  See RO letter, January 2006.  The Veteran subsequently submitted a morning report showing service in Germany and indicated that he had no other service treatment records in his possession.  Thus, the Board concludes that VA has fulfilled its heightened duty.  Further, the Board notes that the Veteran has not claimed that he experienced hypertension, arthritis, or a stroke in service.  As such, the presence of his service treatment records would not help to further his claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board concludes that that an examination is not needed because the evidence does not establish an in-service event, injury or disease, nor does the Veteran claim any such in-service event, injury, or disease.  In so deciding, the Board notes a recent Federal Circuit case that upheld a Court determination that VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  As discussed in detail below, the evidence does not establish an in-service disease or injury involving hypertension, arthritis, or a stroke.  Further, the Veteran has not claimed that he experienced any of these disabilities or symptoms of such in service.  Rather, he simply states, without medical support, that he currently has hypertension, arthritis, and residuals of a stroke related to his military service.  The language of the regulation is clear and unambiguous - the evidence must establish that the veteran suffered an event, injury or disease in service.  See 38 C.F.R. § 3.159(c)(4)(i)(B) (2010); see also Bardwell v. Shinseki, 24 Vet. App 36 (2010).  In a case, such as this, where the evidence has failed to establish an in-service injury, VA is not obligated to provide a medical examination.  In this case, there is no credible, competent, and persuasive evidence to establish that the Veteran suffered an event, injury, or disease relating to hypertension, arthritis, or a stroke in service.  As such, an examination is not warranted for any of these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield, supra.

II. Merits of the Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A. Cold Injuries

VA treatment records reflect that the Veteran has been treated for complaints of the bilateral feet and legs, including poor circulation, peripheral neuropathy, onychomycosis, varicose veins, and peripheral vascular disease.  Additionally, the April 2010 VA examiner diagnosed the Veteran with bilateral foot cold injuries.  As such, the first element of Hickson is met.

As noted above, the Veteran's service treatment records are not available for review.  However, a morning report indicates that the Veteran's company did serve in Germany.  Additionally, the Veteran submitted photographs of himself from service, standing in snow in Germany.  As such, cold exposure can be conceded and the second element of Hickson is met.

In addition to the evidence showing a current diagnosis of residuals of cold injuries to the bilateral feet and in-service cold exposure, the record includes medical evidence supporting a nexus between the Veteran's current bilateral foot complaints and his in-service cold exposure.  Specifically, VA treatment records indicate that the Veteran's foot and leg symptoms are the result of, or at least possibly the result of, in-service cold injuries.  See VA treatment records, December 2004, February 2006.

The Board also notes that the Veteran was afforded a VA cold injury protocol examination in April 2010.  At that time, the examiner diagnosed the Veteran with bilateral foot cold injuries.  The examiner stated that, as the service treatment records were not available to verify an in-service cold injury, he could not conclude that the Veteran's current disability was related to service without resorting to mere speculation.  However, he did state that the bilateral lower extremity condition that the Veteran has can be a result of cold exposure.

Although the April 2010 VA examiner did not explicitly state that the Veteran's current bilateral foot and leg disability was the result of cold exposure in service, the Board finds that his opinion, as well as the positive nexus opinions from the Veteran's VA healthcare providers place the evidence, at minimum, in equipoise regarding the question of whether the Veteran's current residuals of cold injuries to the feet and legs are related to his in-service cold exposure.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for residuals of a cold injury to the legs and feet is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Hypertension, Arthritis, and Residuals of a Stroke

Initially, with regard to the Veteran's claim for service connection for arthritis, the Board notes that where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no indication that the Veteran was treated for or diagnosed with arthritis within a year of service, nor does he allege such, so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As such, the Veteran is not afforded the presumption of service connection for arthritis.  See 38 C.F.R. § 3.307 (2010).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision on the issue of service connection for arthritis based on the holding in Combee.

The Veteran contends that he currently suffers from hypertension, arthritis, and residuals of a stroke as a result of his time in active duty service.  Therefore, he believes service connection is warranted.

A review of the Veteran's VA and private treatment records show that he has been diagnosed with hypertension and arthritis of the lumbar spine.  Additionally, he suffered a stroke in March 2004 and continues to experience residuals from such.  As such, the first element of Hickson is met for each of the claims.

Although the Veteran has presented evidence of a current disability for each of his claims, there is no such evidence to show an in-service disease or injury for any of these claims.  As noted above, the Veteran's service treatment records are not available for review and the Veteran has not presented any alternative evidence to show an in-service disease or injury, such as lay statements.  Most notably, the Veteran has not claimed that he experienced hypertension, arthritis, or a stroke in service.  He has simply claimed that they should be service connected without alleging an in-service disease or injury.  The only in-service disease or injury he has described is the above-granted cold injuries to his feet and legs.  In light of the lack of evidence of in-service diseases or injuries relating to hypertension, arthritis, or a stroke, including a lack of assertions of such in-service diseases or injuries on the part of the Veteran, the second element of Hickson is not met.

In addition to the lack of evidence to show an in-service disease or injury, there is no evidence of a medical nexus between the Veteran's hypertension, arthritis, or residuals of a stroke and his military service.  No medical professional has ever provided such an opinion.  The only evidence which purports to relate the Veteran's claimed disabilities to his military service consists of the statements of the Veteran and his representative.  However, it is now well established that laypersons, such as the Veteran and his representative, without medical training are not competent to relate those symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2009) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his claimed disabilities.  Competent medical evidence linking the Veteran's hypertension, arthritis, or residuals of a stroke is lacking in this case.

Accordingly, the Board finds that the claims of entitlement to service connection for hypertension, arthritis, and residuals of a stroke must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a cold injury to the legs and feet is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for residuals of a stroke is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


